Exhibit 10(k)

 

EXECUTION VERSION

 

GUARANTY

 

THIS GUARANTY OF PAYMENT (as amended, modified and restated from time to time,
the “Guaranty”) is made and entered into as of the 12th day of May, 2005, by
J.L. Halsey Corporation, a Delaware corporation (the “Guarantor”), in favor of
The John Buckman and Jan Hanford Trust (“Payee”):

 

W I T N E S S E T H:

 

WHEREAS, Commodore Resources, Inc., a Delaware corporation (“Maker”), has
entered into that certain Stock Purchase Agreement dated as of May 6, 2005 (the
“Agreement”) whereby Maker is acquiring all of the issued and outstanding shares
of capital stock of Lyris Technologies, Inc., a Delaware corporation (the
“Company”) from Payee;

 

WHEREAS, Guarantor directly or indirectly owns equity interests in Maker and
will obtain certain direct and indirect benefits from the Agreement and the
transactions related thereto;

 

WHEREAS, the Agreement contemplates that a portion of the purchase consideration
under the Agreement will be paid pursuant to the terms of a Promissory Note
dated the date hereof (said Promissory Note, together with any amendments,
modifications, supplements, renewals, extensions and restatements thereto or
thereof, being hereinafter collectively referred to as the “Promissory Note”),
pursuant to which Maker promises to pay the principal sum of $5,600,000, subject
to the terms of the Promissory Note (the “Note Amount”); and

 

WHEREAS, concurrently with the execution and delivery hereof and as a material
inducement to Payee’s execution of the Agreement, Guarantor has agreed to
execute and deliver this Guaranty.

 

NOW, THEREFORE, Guarantor does hereby covenant and agree with Payee as follows:

 

ARTICLE 1
COVENANTS, AGREEMENTS AND REPRESENTATIONS

 

Section 1.1                                   Guaranteed Obligations.  Guarantor
hereby absolutely, irrevocably and unconditionally guarantees to Payee, subject
to the terms and provisions of Section 2.10, the full and prompt payment of
(a) the Note Amount when and as the same shall become due under the terms of the
Promissory Note, together with all accrued and unpaid interest thereon under the
terms of the Promissory Note, (b) the Cash Purchase Price (as defined in the
Agreement) when due pursuant to the terms of the Agreement and (c) any amounts
payable by Maker pursuant to Article 11 of the Agreement when due and payable by
Maker pursuant to Article 11 of the Agreement (collectively, the “Guaranteed
Obligations”); provided that, until a period of 30 days after any Guaranteed
Obligation becomes due and payable has elapsed, Payee shall refrain from making
demand upon Guarantor for payment of such Guaranteed Obligation; provided,
further, that, during such 30 day period, Payee shall exercise commercially
reasonable efforts to pursue and collect the Guaranteed Obligation from the
Maker.  If at the end of such 30 day

 

--------------------------------------------------------------------------------


 

period, any of such Guaranteed Obligation remains uncollected, Guarantor shall
promptly pay the uncollected amount due thereon to Payee upon demand.

 

Section 1.2                                   Absolute, Unconditional Guaranty. 
The Guaranteed Obligations shall remain in full force and effect until the
earliest to occur of:  (i) the Note Amount having been fully and indefeasibly
repaid in full with applicable interest; (ii) Guarantor having fully and
indefeasibly paid in full or otherwise satisfied the Guaranteed Obligations; or
(iii) the Note Amount having been reduced to zero pursuant to the terms of the
Note; at which time, on such earlier to occur date, this Guaranty shall
terminate.

 

Section 1.3                                   Representations and Warranties. 
Guarantor hereby represents and warrants as follows:

 

(a)                                  Guarantor is a corporation duly
incorporated and validly existing under the laws of the State of Delaware;

 

(b)                                 Guarantor has duly executed and delivered
this Guaranty. This Guaranty is a legal, valid and binding obligation of
Guarantor enforceable against Guarantor in accordance with the terms of this
Guaranty, subject to bankruptcy or other similar laws affecting creditors’
rights generally and general equitable principles;

 

(c)                                  Guarantor is not a party to, or otherwise
bound by or subject to, any agreements or instrument, the observance of the
terms and provisions of which would materially impair Guarantor’s ability to
perform its obligations under, and to be bound by, this Guaranty.  Neither
execution and delivery of this Guaranty nor the consummation of the transactions
herein contemplated, nor compliance with the terms and provisions hereof, will
to Guarantor’s knowledge contravene any provision of applicable law, statute,
rule or regulation or any judgment, decree, franchise, order or permit
applicable to Guarantor or will conflict or be inconsistent with, or will result
in any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or, except as contemplated hereby, result in the
creation or imposition of any lien, security interest, charge or encumbrance
upon any of the property or assets of Guarantor pursuant to the terms of any
indenture, mortgage, deed of trust or other material agreement or instrument to
which Guarantor is a party or by which Guarantor or any of its property may be
bound;

 

(d)                                 There is no action, suit, proceeding or
investigation pending, or to the best of the knowledge of Guarantor, threatened,
against or affecting Guarantor at law, in equity, in admiralty or before any
arbitrator of any kind or before any governmental department, commission, board,
bureau, agency or instrumentality (domestic or foreign) which, in the opinion of
Guarantor, is likely to result in any material adverse change in the property or
assets, or in the condition (financial or otherwise) of Guarantor, or materially
impair its ability to perform its obligations under this Guaranty; and

 

(e)                                  Guarantor has received, or will receive,
direct or indirect benefit from the making of this Guaranty and the making of
the Note;

 

Section 1.4                                   Subordination.  This Guaranty is
subordinate and subject in right of payment, priority and collection to any
secured indebtedness of Guarantor.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2
MISCELLANEOUS

 

Section 2.1                                   Actions Against Guarantor.  In the
event of a default in the payment of all or any part of the Guaranteed
Obligations when such Guaranteed Obligations become due and payable pursuant to
the terms of the Promissory Note or the Agreement, as applicable, Guarantor
shall, subject to the terms and provisions of Section 1.1 hereof, upon receipt
of notice of demand, promptly pay the amount due thereon to Payee, in lawful
money of the United States.

 

Section 2.2                                   Entire Agreement.  This Guaranty,
together with the Agreement, constitutes the entire agreement, and supersedes
all prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof.

 

Section 2.3                                   Governing Law.  This Guaranty
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to the conflicts of laws provisions thereof.  Guarantor
hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the courts of the State of California and the courts of the
United States of America located in the State of California for any litigation
arising out of or relating to this Guaranty or the transactions contemplated
hereby or any of the other transactions contemplated hereby (and agrees not to
commence any litigation relating hereto except in such courts), and further
agrees that service of any process, summons, notice or document by U.S.
registered mail to its respective address set forth in Section 2.7 shall be
effective service of process for any litigation brought against it in any such
court.  Guarantor hereby irrevocably and unconditionally waives any objection to
the laying of venue of any litigation arising out of this Guaranty or any of the
transactions contemplated hereby in the courts of the State of California or the
courts of the United States of America located in Alameda County, the State of
California and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such litigation brought in any
such court has been brought in an inconvenient forum.  Guarantor hereby
irrevocably and unconditionally waives any right it may have to trial by jury in
connection with any litigation arising out of or relating to this Note or any of
the transactions contemplated hereby.  Reasonable attorneys’ fees and
out-of-pocket costs incurred by Payee in the event of the initiation by Payee of
any suit under or in connection with this Note shall be paid by Guarantor if
such action is successful; provided that, if such action is not successful,
reasonable attorneys’ fees and out-of-pocket costs incurred by Guarantor in
connection therewith shall be paid by Payee.

 

Section 2.4                                   Benefit.  This Guaranty is for the
benefit of Payee.

 

Section 2.5                                   Reinstatement; No Release if
Preference, Refund, Etc.  This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against Maker
under the United States Bankruptcy Code, as at any time amended, for liquidation
or reorganization, should Maker become insolvent or make an assignment for the
benefit of creditors or a receiver or trustee be appointed for all or any
significant part of Maker’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment of the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by Payee whether as
a “preferential transfer”, “voidable preference”, “fraudulent conveyance”, or
otherwise, all as though such

 

3

--------------------------------------------------------------------------------


 

reduction, repayment or restoration by Payee had not been made.  In the event
any payment by Maker to Payee is determined to be a preferential payment, or if
for any reason Payee is required to refund part or all of any payment or pay the
amount thereof to any other party, such repayment by Payee to Maker or to such
other party shall not constitute a release of Guarantor from any liability
hereunder, and Guarantor agrees to pay such amount to Payee upon demand to the
extent such amount constitutes a Guaranteed Obligation.

 

Section 2.6                                   Notices.

 

All notices and other communications required or permitted hereunder will be in
writing and will be deemed to have been duly given when delivered in person or
when dispatched by electronic facsimile transfer or one business day after
having been dispatched by an internationally recognized overnight courier
service to the appropriate person at the address specified below:

 

If to Payee:

 

The John Buckman and Jan Hanford Trust

 

 

2735 Fulton Street

 

 

Berkeley, California  94705-1031

 

 

Attention:   John Buckman

 

 

 

with a copy to:

 

Higham, McConnell & Dunning LLP

 

 

15 Enterprise, Suite 360

 

 

Aliso Viejo, California  92656

 

 

Attention:   Curt C. Barwick

 

 

Telecopy No.:  (949) 900-4403

 

 

 

If to Guarantor:

 

J. L. Halsey Corporation

 

 

103 Foulk Road, Suite 205-Q

 

 

Wilmington, Delaware  19803

 

 

Attention:  David Burt

 

 

Telecopy No.:  (978) 945-5992

 

 

 

with a copy to:

 

Vinson & Elkins L.L.P.

 

 

3700 Trammell Crow Center

 

 

2001 Ross Avenue

 

 

Dallas, Texas  75201

 

 

Attention:   Michael D. Wortley

 

 

Telecopy No.:  (214) 999-7732

 

 

 

with a copy to:

 

Admiral Management Company

 

 

790 Turnpike Street, Suite 202

 

 

North Andover, Massachusetts  01845

 

 

Attention:  David Burt

 

 

Telecopy No.:  (978) 945-5992

 

or to such other address or addresses as any such party may from time to time
designate as to itself by like notice to the other party.

 

4

--------------------------------------------------------------------------------


 

Section 2.7                                   Further Assurances.  Guarantor
agrees, upon the written request of Payee, to execute and deliver to Payee from
time to time any additional instruments or documents reasonably considered
necessary by Payee or its counsel to cause this Guaranty to be, become or remain
valid and effective in accordance with its terms.

 

Section 2.8                                   Severability.  In the event that
any one or more of the provisions contained in this Guaranty shall be determined
to be invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision or provisions in
every other respect and of the remaining provisions of this Guaranty shall not
be in any way impaired.

 

Section 2.9                                   Permitted Assignment by Payee. 
Payee may freely assign its rights and delegate its duties under this Guaranty
to John Buckman, Jan Hanford or any entity affiliated with John Buckman and/or
Jan Hanford, but no such assignment or delegation shall increase Guarantor’s
obligations or diminish its rights hereunder.  In the event of any such
assignment or delegation, Payee will give Guarantor prompt notice of such
assignment or delegation and agrees to use its best efforts to give such notice
at least 10 days prior to such assignment or delegation, but the consent of
Guarantor shall not be required for any such assignment or delegation and
failure to give such notice shall not affect the validity or enforceability of
any such assignment or delegation or subject Payee to any liability.

 

Section 2.10                            Limitation of Liability. 
Notwithstanding any provisions contained herein to the contrary, the maximum
liability of Guarantor hereunder for the Guaranteed Obligations shall not
exceed, in the case of payment with respect to the Note, the Note Amount plus
applicable interest thereon in accordance with the terms of the Note and, in the
case of payment with respect to the Agreement, the Cash Purchase Price (as
defined in the Agreement) and any amounts payable by Maker pursuant to
Article 11 of the Agreement.

 

[EXECUTION PAGE FOLLOWS.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

 

 

 

GUARANTOR:

 

 

 

J.L. HALSEY CORPORATION

 

 

 

 

 

By:

 /s/ David R. Burt

 

 

Name:

 David R. Burt

 

 

Title:

 Chief Executive Officer

 

 

 

[SIGNATURE PAGE TO GUARANTY]

 

--------------------------------------------------------------------------------